Citation Nr: 0932154	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  99-20 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence was submitted to reopen 
a previously denied claim of entitlement to service 
connection for a dental malocclusion with mandibular 
prognathism.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for postoperative 
residuals of a deviated septum.

5.  Entitlement to service connection for a chronic left knee 
disability.

6.  Entitlement to service connection for arthritis of the 
low back, left foot, left ankle, and left hip.

7.  Entitlement to an evaluation in excess of 30 percent for 
depression.

8.  Entitlement to an evaluation in excess of 10 percent for 
fracture residuals of the right distal radius and 
carponavicular.

9.  Entitlement to an evaluation in excess of 10 percent for 
fracture residuals of the left radial head.

10.  Entitlement to a total rating for individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant, his treating VA psychiatrist, and Mr. D.S.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from 
July 1972 to September 1972 and on active duty from October 
1972 to September 1974 with the United States Navy.  
Thereafter, he served on ACDUTRA for several periods from 
1982 to 2000 in the Air National Guard.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from January 1999, May 1999, July 2002, and 
June 2003 rating decisions of the Department of Veterans 
Affairs (VA) Medical and Regional Office Center (RO) in 
Wichita, Kansas.  

In March 2006, the Veteran presented personal testimony 
during a travel board hearing before the undersigned Veterans 
Law Judge.  A transcript of the hearing is of record.

The issues of entitlement to service connection for hearing 
loss is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  On July 14, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that he conceded all claims except for hearing 
loss, sinusitis, deviated septum, and TDIU.

3.  The persuasive evidence of record demonstrates that 
sinusitis did not develop as a result of an established 
event, injury, or disease during active service.

4.  The persuasive evidence of record demonstrates that 
postoperative residuals of a deviated septum are not a result 
of an established event, injury, or disease during active 
service.

5.  The persuasive evidence of record does not demonstrate 
the Veteran is unemployable as a result of his service-
connected disabilities alone.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal for 
the issue of whether new and material evidence was submitted 
to reopen a previously denied claim of entitlement to service 
connection for a dental malocclusion with mandibular 
prognathism by the appellant have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).

2.  Sinusitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303 (2008).

3.  Postoperative residuals for a deviated septum were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303 
(2008).

4.  The criteria for withdrawal of a Substantive Appeal for 
the issue of entitlement to service connection for a chronic 
left knee disability by the appellant have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).

5.  The criteria for withdrawal of a Substantive Appeal for 
the issue of entitlement to service connection for arthritis 
of the low back, left foot, left ankle, and left hip by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

6.  The criteria for withdrawal of a Substantive Appeal for 
the issue of entitlement to an evaluation in excess of 30 
percent for depression by the appellant have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).

7.  The criteria for withdrawal of a Substantive Appeal for 
the issue of entitlement to an evaluation in excess of 10 
percent for fracture residuals of the right distal radius and 
carponavicular by the appellant have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).

8.  The criteria for withdrawal of a Substantive Appeal for 
the issue of entitlement to an evaluation in excess of 10 
percent for fracture residuals of the left radial head by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

9.  The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in May 2001, June 2003, and July 2006.  Those 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claims and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Whether New and Material Evidence Was Submitted to Reopen a 
Previously Denied Claim of Entitlement to Service Connection 
for a Dental Malocclusion With Mandibular Prognathism; 
Entitlement to Service Connection for a Chronic Left Knee 
Disability, Arthritis of the Low Back, Left Foot, Left Ankle, 
and Left Hip; Entitlement to Increased Ratings for 
Depression, Fracture Residuals of the Right Distal Radius and 
Carponavicular, and Fracture Residuals of the Left Radial 
Head

As a preliminary matter, the Board notes that in a Board 
decision dated in July 2006, the Board found that new and 
material evidence had been submitted and reopened the 
Veteran's claim for entitlement to service connection for an 
acquired psychiatric disorder.  Upon reopening the 
psychiatric claim, the Board held that service connection for 
depression was established.  In September 2006, the RO 
established service connection for major depression and 
anxiety disorder with an evaluation of 30 percent effective 
January 30, 2003.  In February 2007, the Veteran submitted a 
notice of disagreement with the September 2006 decision.  The 
filing of a NOD initiates the appeal process.  See Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  In a statement 
received by the Board on July 14, 2009, the appellant stated 
"I will concede on all claims except hearing loss, 
sinusitis, deviated septum and individual unemployability."  
From this statement, the Board concludes that the Veteran has 
withdrawn the appeals concerning whether new and material 
evidence was submitted to reopen a previously denied claim of 
entitlement to service connection for a dental malocclusion 
with mandibular prognathism; entitlement to service 
connection for a chronic left knee disability, arthritis of 
the low back, left foot, left ankle, and left hip; 
entitlement to increased ratings for depression, fracture 
residuals of the right distal radius and carponavicular, and 
fracture residuals of the left radial head; and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeals and they are dismissed.

Sinusitis and Residuals of Deviated Septum

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2008).  Service connection may be 
granted for any disease diagnosed after discharge from active 
duty when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  The usual effects of 
medical and surgical treatment in service, having the effect 
of ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service. 38 C.F.R. § 3.306 (b)(1) (2008).

In this case, the Veteran served on active duty for training 
(ACDUTRA) from July 5, 1972 to September 14, 1972 and on 
active duty from October 18, 1972 to September 5, 1974.  He 
had additional periods of ACDUTRA.

Associated with the claims folder are records from the St. 
Francis Hospital dated September 20, 1972 that revealed that 
the Veteran was sent from the McConnell AFB Hospital via 
private vehicle, for treatment of a displaced maxillary 
alveolar and suturing of a lip laceration.  A radiology 
report described the skull as normal and included occlusal 
views of the maxilla.  At the time, a soft tissue injury of 
the mouth, and a nasal septal deviation to the right were 
noted.  It was also indicated that the Veteran had had a 
recent extraction of the right central incisor, probably 
traumatic; however, there was no fracture or destructive 
lesion of the maxilla.  The report noted that the referral 
for the film was from the emergency room.  

In a Report of Accidental Injury (VA Form 21-4176, received 
in June 1976), the Veteran indicated that on October 18, 
1972, at 7:30 pm, while on authorized leave, he was trail 
riding on his motorcycle when a tree root caught his brake, 
causing his mouth to hit the handle bar, breaking his teeth.  
He reported receiving treatment at the St. Francis Hospital 
and the McConnell AFB Hospital that same night.  

Service treatment records show that the Veteran was in a 
motorcycle accident (date not noted).  In April 1973, the 
Veteran complained of trouble breathing for two weeks.  He 
related that he had bad adenoids and had been told in the 
past that his tonsils and adenoids would have to be removed.  
Later that month, he complained of sinus trouble.  He smoked 
from 1/2-to-one pack a day of cigarettes.  He was told to stop 
smoking.  During October 1973 corrective surgery for 
malocclusion with mandibular prognathism, it was observed 
that the Veteran had deviation of the nasal septum to the 
right with a dorsal hump and some tip droop.  A review of the 
service treatment records reveals that the Veteran did not 
disclose the motorcycle accident prior to his October 1973 
dental surgery, stating instead that he became aware of his 
dental problems when he entered the Navy and was teased about 
his appearance, thus requesting surgical correction.  In 
March 1974, a rhinoplasty was performed.  He tolerated the 
procedure well, and was discharged to duty about two weeks 
later.  The remainder of the service treatment records for 
the period of active service make no reference to any nasal 
or sinus problems.   

A February 1975 VA medical examination described the nose, 
sinuses, mouth and throat to be normal.  

In a statement dated in July 1976, the Veteran claimed that 
the motorcycle occurred while he was on active duty awaiting 
military orders.  He went to McConnell AFB Hospital and was 
transferred to the St. Francis Hospital.  

February 1984, February 1985 and April 1986 occupational 
examinations for the Army National Guard found the nose and 
sinuses to be normal.  In a February 1985 Report of Medical 
History, the Veteran made no complaints regarding the nose or 
sinuses.  In a March 1989 Report of Medical History for 
reserve purposes, the Veteran complained of sinus congestion.  
The accompanying physical examination report found the nose 
and sinuses to be normal.  A September 1991 Army National 
Guard physical examination report found the nose and sinuses 
to be normal.  A March 1993 periodic examination noted severe 
nasal congestion.  

In a February 1994 service treatment record for a period of 
reserve duty, the Veteran complained of chronic nasal 
congestion

Private medical correspondence from D.W.H., M.D., dated in 
October 1998, states that the Veteran underwent nasal surgery 
while on active duty.  It was noted that the Veteran 
currently suffered from recurrent sinusitis.  Dr. H. observed 
that the Veteran had a highly deviated nasal septum which 
could contribute to his symptomatology.  Additional 
correspondence from Dr. H. dated in October 1999 states that 
the Veteran suffered from chronic nasal congestion and nasal 
septal deformity due to nasal surgery performed while he was 
on active duty in 1974.

Correspondence from G.R.W., D.O., dated in October 1998, 
reveals that the Veteran had a nasal septal deviation which 
could be related to the results of surgery when he was in the 
Navy.  Dr. W. stated in July 1999 that the Veteran had 
chronic sinus problems that related to prior surgery as well 
as his ongoing exposure to aluminum dust from sandblasting as 
a welder.  In an additional letter dated in October 1999, Dr. 
W. states that he reviewed the Veterans records and felt that 
the Veteran suffered from chronic nasal congestion and nasal 
septal deformity as a result of nasal surgery performed in 
1974.

A February 1999 VA primary care note was to the effect that 
the Veteran reported chronic rhinorrhea with resurrent 
sinusitis and subjective nasal congestion sine the 1974 
rhinoplasty.   In a July 1999 statement, G.R.K., M.D., 
confirmed the findings reported by Dr. W.

On VA examination in June 2001, the examiner reviewed the 
claims file and noted that the Veteran suffered from almost 
daily nasal congestion which also involved the right 
Eustachian tube.  There was a decrease in air passage of the 
bilateral nostrils at about 75 percent.  Tenderness to 
palpation of the frontal sinuses was observed.  The examiner 
noted the results of a computed tomography (CT) study.  
Diagnoses of chronic sinusitis, septal deviation with bone 
spur, and abnormal structure, right maxillary sinus were 
given.  The examiner opined that the current disabilities 
were related to postoperative complications following surgery 
performed during the military.

In October 2001, a different VA examiner reported that the 
only information he had to review was the Veteran's dates of 
service.  It was noted that the Veteran had difficulty 
breathing through his nose and tended to breathe through his 
mouth.  He had year-round symptoms that worsened during the 
fall months.  The examiner found no sinus or mastoid 
tenderness.  It was noted that there was partial loss of 
support for the nasal tip with softening of the nasal tip 
related to previous injury and/or surgery, but the septum was 
intact with no obvious perforation.  The examiner found 
modest congestion of the nasal membranes.  Flexible 
fiberoptic examination of the nasal passages revealed 
residual nasal septal deviation with some twisting of the 
septum with moderate congestion of the turbinates.  The 
examiner said that he did not have the results of a CT scan, 
which would have been helpful.  The examiner opined that the 
Veteran's nasal obstructive symptoms were due to allergies or 
chronic rhinitis and not due to the deformity of the nose, as 
the deformity was not all that severe, although it had 
affected the Veteran's appearance.

Private correspondence from M.Z., M.D., dated in March 2006, 
indicates that the Veteran brought many records for the 
doctor to review.  Dr. Z. said that, upon reviewing the 
Veteran's old records, his chronic sinusitis and mouth 
breathing were clearly due to complications from the surgery 
done in March 1974.  In additional correspondence dated in 
July 2007, Dr. Z. opined that it was at least as likely as 
not that the Veteran's complications with his sinuses are 
from the surgery he received while in the Navy.

On VA examination in August 2006, the examiner noted that he 
was the same examiner who performed the October 2001 VA 
examination.  It was noted that the Veteran had year-round 
congestion.  The examiner observed that the Veteran's 
external nose deviated modestly to the left.  Examination of 
the nostrils revealed deviation of the septum.  After 
reviewing a CT scan, the examiner gave a diagnosis of 
nasoseptal deviation and chronic rhinosinusitis.  It was 
indicated that the diagnosed disorders related to the 
Veteran's experience in the military service with trauma in 
1972 and surgery in 1973.  The examiner also stated that the 
changes in the Veteran's nose and sinus area were the same 
changes that were seen in October 2001, and those changes did 
relate to the Veteran's experience in the military.

The Board has reviewed the evidence associated with the 
claims folder.  The physicians who have reviewed the file and 
have opined that the Veteran's current sinus and septum 
problems are the result of a nasal injury and surgery in 
service have based their opinions on incorrect information.  

First, the Veteran was not in service at the time of the 
motorcycle accident.  The incident occurred on September 20, 
1972, and not October 18, 1972, which is between a period of 
ACDUTRA and a period of active service.  The bases for this 
conclusion are; (1) the Veteran entered active service on 
October 18, 1972.  He could not have been on authorized leave 
(as he claims) on that evening.  (2) St. Francis Hospital 
records show the incident in question to have occurred on 
September 20, 1972, which was six days after completion of 
ACDUTRA, and over a month before he entered active service; 
and (3) the Veteran came to the St. Francis Hospital via 
private vehicle, not military conveyance, and was most 
probably directed there because he was not a military member 
at the time of the accident.

Having concluded that the motorcycle accident occurred prior 
to service, the next question to resolve is whether the March 
1974 rhinoplasty aggravated a pre-existing condition.  In 
this regard, there is no mention of the motorcycle accident 
by the Veteran prior to the surgery, nor do the entry 
physical examination report or early service treatment 
records note this incident.  In March 1974, almost 11/2 years 
after starting active duty, the rhinoplasty was performed.  
In order for service connection to be awarded for sinusitis 
or for postoperative residuals of a deviated septum, the 
evidence must show that the nasal/sinus conditions were made 
worse during service.  As previously stated, "the usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service."  38 C.F.R. § 3.306 (b)(1).  
In this case, the service treatment records following the 
March 1974 surgery and continuing until the Veteran was 
separated from active service make no reference to 
complications regarding the sinuses/nose following the 
surgery.  Indeed, the first documented complaints regarding 
the sinuses or the nose are in the late 1980's, almost 15 
years after separation from active duty.  The passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability may be considered 
evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).

The Board finds that although the majority of medical 
opinions of record conclude that the Veteran's currently 
diagnosed sinusitis and deviated septum are etiologically 
related to nasal surgery performed while the Veteran was on 
active duty in March 1974, the law, and not the medical 
opinions must prevail in this case.  The Veteran injured his 
nose prior to service resulting in a deviated septum.  He did 
not disclose this information to military physicians.  
Following the inservice surgery performed to ameliorate this 
impairment, there is no documentation of aggravation in 
service.  Finally, the passage of many years since service 
prior to documentation of sinus or septum problems weighs 
against a claim of service connection.  The appeal is denied.

TDIU

VA law provides that a total rating for compensation may be 
assigned where the schedular rating is less than total when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  It is 
provided further that the existence or degree of nonservice-
connected disabilities or previous unemployability status 
will be disregarded where the required percentages for the 
service-connected disability or disabilities are met and in 
the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. § 
4.16(a) (2008).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, in the case of 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet these schedular percentage 
standards, the case should be submitted to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration.  38 C.F.R. § 4.16(b).  The veteran's service-
connected disabilities, employment history, educational and 
vocational attainment, and all other factors having a bearing 
on the issue must be addressed.  38 C.F.R. § 4.16(b).

Age may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2008).

The Court has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability neither his nonservice-connected disabilities 
nor his advancing age may be considered.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  Id.  

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341 (2008).

Based upon the evidence of record, the Board finds the 
persuasive evidence does not demonstrate the Veteran is 
unemployable as a result of his service-connected 
disabilities.  VA records show service connection has only 
been established for three disorders:  major depression and 
anxiety disorder, currently evaluated at 30 percent; right 
distal radius and carponavicular fracture residuals, 
currently evaluated at 10 percent; and left radial head 
fracture residuals, currently evaluated at 10 percent.  
Combining these evaluations using the combined ratings table 
found in 38 C.F.R. § 4.25, the Veteran's combined service-
connected disability rating is 50 percent.  Thus, the 
schedular rating criteria for TDIU consideration under 38 
C.F.R. § 4.16(a) have not been met in this case.

The Board observes that the Veteran is in receipt of Social 
Security Benefits.  According to the June 2002 Social 
Security Decision, these benefits are based primarily on the 
Veteran's chronic ischemic heart disease and secondarily on 
an affective or mood disorder.  The Board notes that the 
Veteran is not service-connected for chronic ischemic heart 
disease.  As such, it appears that the Veteran was found to 
be disabled by the Social Security Administration based on a 
combination of service-connected and non-service-connected 
disorders.

It appears that there is no medical evidence to suggest that 
the Veteran is unemployable as a result of his service 
connected disabilities alone.  A private emergency room 
record from November 1999 reveals that the Veteran fell from 
a tree stand.  Private correspondence from D.W.H., M.D., 
dated in January 1999, notes that the Veteran had several 
maladies which were service related.  Dr. H. stated that he 
believed that none of the Veteran's injuries, when taken 
alone, was a disabling condition, but, in total, constituted 
some hindrance to full functional capacity.  However, Dr. H. 
did not say that the Veteran was unemployable.  Dr. H. 
mentioned in a December 1999 treatment note that while the 
Veteran had existing work restrictions, he was able to kill, 
gut, and dress a dear, and had a fracture occur while 
climbing in a tree-stand.  It was also noted that the Veteran 
was unable to perform his duties of climbing on a B-1 Bomber.

In April 2000, G.R.W., D.O., opined that the Veteran had 
significant disabilities that precluded him from seeking 
gainful employment.  Unfortunately, the Veteran has many non-
service-connected disabilities as well as service-connected 
disabilities, and Dr. W. did not say that the Veteran was 
unemployable due solely to his service-connected 
disabilities.  Dr. H. said in an April 2000 letter that the 
Veteran was unable to seek gainful employment in the 
foreseeable future due to degenerative joint disease (DJD) in 
his left elbow (including ulnar neuropathy); DJD in his right 
wrist; DJD in his left knee, hip, and ankle; DJD in his right 
ankle; DJD in his left foot; recent right calcaneal fracture 
with malunion; cervical and lumbar disc disease; chronic 
sinusitis complicated by deviated nasal septum; chronic 
depression; hypertension; and hypercholesterolemia.  The 
Board notes that the Veteran is not service-connected for 
most of these disorders.

In April 2001, the Veteran underwent a coronary artery 
bypass.  A VA psychiatrist opined in April 2002, 
January 2003, and March 2006 that the Veteran was completely 
incapable of gainful employment, due to both psychiatric and 
physiologic illnesses.  Again, it appears that the examiner 
said that the Veteran was unemployable due to numerous 
disorders; not just to service-connected disorders.

The record reflects that at this time, the Veteran is only 
service-connected for his major depression and anxiety 
disorder, right distal radius and carponavicular fracture 
residuals, and left radial head fracture residuals.  Non-
service-connected disabilities cannot be considered when 
evaluating unemployability.  Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  None of the competent medical evidence of record 
shows that the veteran is unemployable solely due to symptoms 
arising from his service-connected disorders alone.  
Therefore, his claim for entitlement to TDIU must be denied.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as frequent periods of 
hospitalization related to his service-connected disorders 
that would take the Veteran's case outside the norm so as to 
warrant an extraschedular rating.  The Veteran's service-
connected disorders are adequately rated under the available 
schedular criteria.  The objective findings of physical 
impairment are well documented.  The Board finds the overall 
evidence of record as to his service-connected disabilities 
is not indicative of a marked interference with employment.  
The Board notes that the Veteran's current health condition 
is due to multiple non-service connected disabilities in 
addition to his service-connected injuries.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).




ORDER

The appeal as to whether new and material evidence was 
submitted to reopen a previously denied claim of entitlement 
to service connection for a dental malocclusion with 
mandibular prognathism is dismissed.

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for postoperative residuals 
of a deviated septum is denied.

The appeal as to service connection for a chronic left knee 
disability is dismissed.

The appeal as to service connection for arthritis of the low 
back, left foot, left ankle, and left hip is dismissed.

The appeal as to an evaluation in excess of 30 percent for 
depression is dismissed.

The appeal as to an evaluation in excess of 10 percent for 
fracture residuals of the right distal radius and 
carponavicular is dismissed.

The appeal as to an evaluation in excess of 10 percent for 
fracture residuals of the left radial head is dismissed.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.


REMAND

The Board notes that an October 1999 letter from Dr. H. and a 
July 2006 letter from Dr. Z. both indicate that the Veteran's 
current hearing loss is etiologically related to his active 
duty service.  Unfortunately, neither letter discusses the 
Veteran's history of a childhood injury to his right ear or 
his April 1972 service entrance examination which indicates 
that the Veteran suffered from hearing loss prior to his 
entry to active service.

The Board notes that the Veteran received a VA examination 
for his hearing loss in June 2001.  This examiner noted that 
the Veteran had a pre-existing hearing loss prior to entering 
military service.  It was noted that the Veteran currently 
suffered from hearing loss, but the examiner could not 
determine the etiology.  The examiner recommended an ear, 
nose, and throat evaluation to determine the etiology of the 
Veteran's current hearing loss and determine if the Veteran's 
pre-existing hearing loss was aggravated during his military 
service.  It does not appear that this examination was ever 
performed.

The revised VCAA duty to assist also requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  In 
light of the observations of the June 2001 VA audiologist, 
the Board finds that the Veteran should be afforded an 
additional examination by an ear, nose, and throat specialist 
to determine if his pre-existing hearing loss was aggravated 
by his active service.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers who treated the 
Veteran since August 2006.  After the 
Veteran has signed the appropriate 
releases, those records not already 
associated with the claims file should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  After all available records and 
responses from each contacted entity have 
been associated with the claims file, the 
Veteran should be scheduled for appropriate 
VA examinations by both an audiologist and 
an ear, nose, and throat specialist for an 
opinion as to the whether there is at least 
a 50 percent probability or greater (at 
least as likely as not) that his pre-
existing hearing loss was aggravated as a 
result of service.

All indicated tests and studies are to be 
performed.  Prior to the examination(s), 
the claims folder must be made available 
for review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  During 
the interview process, the examiner is to 
obtain a history from the Veteran of any 
occupational or recreational noise trauma 
to which he may have been exposed, both 
before and after service, as well as any 
illnesses or prolonged use of medications 
that may have resulted in a hearing loss.  
Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete rationale 
for all opinions expressed, should be set 
forth in the examination report.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
All applicable laws and regulations should 
be considered.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


